Case 1:19-cv-00010-JTN-SJB ECF No. 370 filed 04/06/20 PageID.11323 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

WOLVERINE WORLD WIDE, INC.,

       Plaintiff,

v.                                                    Case No. 1:19-cv-00010-JTN-SJB

THE AMERICAN INSURANCE COMPANY, et. al,               Honorable Janet T. Neff
                                                      Mag. Judge Sally J. Berens
                                                      Special Master Paula Manderfield
       Defendants.


             STIPULATION PURSUANT TO RULE 29 REGARDING DISCOVERY

       It is hereby stipulated and agreed, by and between Wolverine World Wide, Inc.

(“Wolverine”) and American Insurance Company (“AIC”), by and through their attorneys,

that the due date for service of AIC’s responses to Wolverine’s First Set of Requests for

Admission and Accompanying Interrogatories and Requests for Production and AIC’s

responses to Wolverine’s Second Set of Requests for Admission and Accompanying

Interrogatories and Requests for Production is hereby extended to April 21, 2020.



Stipulated and agreed:

s/Kevin B. Dreher (with permission) _         _s/ Stephanie M. Brochert_______________
Kevin B. Dreher                               Bradford S. Moyer (P51481)
Reed Smith LLP                                PLUNKETT COONEY
10 S. Wacker Drive, 40th Floor                Bridgewater Place
Chicago, IL 60606                             333 Bridge N.W., Suite 530
T: (312) 207-1000                             Grand Rapids, MI 49504
F: (312) 207-6400                             T: (269) 382-5935
kdreher@reedsmith.com                         bmoyer@plunkettcooney.com

Charles M. Denton                             Stephanie M. Brochert (P81710)
Erika P. Weiss                                PLUNKETT COONEY
Barnes & Thornburg, LLP                       38505 Woodward Avenue, Suite 100
171 Monroe Avenue NW, Suite 1000              Bloomfield Hills, MI 48304
Case 1:19-cv-00010-JTN-SJB ECF No. 370 filed 04/06/20 PageID.11324 Page 2 of 2



Grand Rapids, MI 49503                        T: (248) 901-4000
T: (616) 742-3930                             sbrochert@plunkettcooney.com
charles.denton@btlaw.com
erika.weiss@btlaw.com                         Attorneys for Defendant The American
                                              Insurance Company
Attorneys for Plaintiff Wolverine World
Wide, Inc., f/k/a Wolverine Shoe &
Tanning Corporation

Dated: April 6, 2020




Open.26453.90148.23842912-1




                                          2
